Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II Claims 10-18 in the reply filed on 1/25/22 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 

Claim 14 includes the term “conductivity” in line 2. It is unclear if this is electrical conductivity or ionic conductivity. Further clarification is needed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 10, 11, 12, 14, 15, 16, 17 & 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blaser et al. (US 2016/0197352) and Less et al. (US 2009/0087728). 

With respect to claim 10, Blaser et al. discloses a battery cell 30 comprising: 
2an anode current collector 20; 
3a cathode current collector 20; 

5an anode active material 12 disposed between the anode current collector 20 and the 6separator 16; 
7a cathode active material 14 disposed between the separator 16 and the cathode current 8collector 20; 
9a first anode electrolyte diffusion material 32 disposed between the anode active 10material 12 and the anode current collector 20; 
11a first cathode electrolyte diffusion material 34 disposed between the cathode active 12material 14 and the cathode current collector 20; 

Blaser et al.  does not disclose 13a second cathode electrolyte diffusion material disposed between the cathode 14active material and the separator.  

Less et al. discloses a battery cell 10 comprising: 
2an anode current collector 14; 
3a cathode current collector 12; 
4a separator 17; 
5an anode active material 13 disposed between the anode current collector 14 and the 6separator 17; 
7a cathode active material 11 disposed between the separator 17 and the cathode current 8collector 12; 
13a second cathode electrolyte diffusion material 15’ disposed between the cathode 14active material 11 and the separator 17.  [0034-0045; Figure 2A]

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the battery cell of Blaser et al. to include a second cathode electrolyte diffusion material disposed between the cathode 14active material and the separator, as disclosed in Less et al., in order to allow for mechanically robust features without unduly increasing the size of the electrochemical cell or battery. [0045]


1 With respect to claim 11, Blaser et al. discloses wherein the first cathode 2electrolyte diffusion material 34 comprises a polymer having a first conductive material [0003] comprising 3aluminum or a carbon-containing material incorporated with the polymer.  [0003; 0030; 0004] 


1 With respect to claim 12, Blaser et al. does not disclose wherein the second cathode 2electrolyte diffusion material comprises a porous polymer configured to permit ion diffusion 3through the second cathode electrolyte diffusion material.  

Less et al. discloses wherein the second cathode 2electrolyte diffusion material 15’ comprises a porous polymer configured to permit ion diffusion 3through the second cathode electrolyte diffusion material 15’.  [0019; 0032-0036; 0039]



With respect to claim 14, Blaser et al. discloses the relative amount of the conductive material in the first cathode electrolyte diffusion material 34 may be adjusted based on the type of electrode. [0032-0037]

Although Blaser et al. does not directly disclose wherein the first cathode 2electrolyte diffusion material is characterized by a conductivity greater than the second cathode 3electrolyte diffusion material, the conductivity of the electrolyte diffusion material is a variable that can be modified to depending on the type of electrode [0032-0037] Thus the precise claimed product would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention. As such, without showing unexpected results, the claimed conductivity cannot be considered critical. Accordingly, one of ordinary skill in the art at the time of the invention would have optimized, by routine experimentation, the conductivity to obtain a desired buffer layer. (In re Boesch, 61 7 F.2d. 272,205 USPQ 215 (CCPA 1980)), since 


1 With respect to claim 15, Blaser et al. discloses the thickness of the 
first cathode 3electrolyte diffusion material 34 to be 5-30 µm [0004; 0033; 0044-13]

Less et al. discloses the thickness of the second cathode 2electrolyte diffusion material 15’ to be 2-16µm [0017; 0045]

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05, Section I.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the battery cell of Blaser et al. to include a second cathode electrolyte diffusion material disposed between the cathode 14active material and the separator with a thickness of 1-16µm, as disclosed in Less et al., in order to allow for mechanically robust features without unduly increasing the size of the electrochemical cell or battery. [0045]

 With respect to claim 16, Blaser et al. does not disclose further comprising a second 2anode electrolyte diffusion material disposed between the anode active material and the 3separator.  

Less et al. discloses a second 2anode electrolyte diffusion material 15 disposed between the anode active material 13 and the 3separator 17. [Figure 2A; 0019; 0032-0036; 0039]

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the battery cell of Blaser et al. to include a second anode electrolyte diffusion material disposed between the anode 14active material and the separator, as disclosed in Less et al., in order to allow for mechanically robust features without unduly increasing the size of the electrochemical cell or battery. [0045]

1 With respect to claim 17, Blaser et al. discloses wherein at least one of the 2anode current collector and the cathode current collector comprises a polymer.  [0017]
1 With respect to claim 18, Blaser et al. discloses wherein at least one of the 2electrolyte diffusion materials comprises polyvinylidene fluoride binders. [0003; 0005; 0028]



Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blaser et al. (US 2016/0197352) and Less et al. (US 2009/0087728) as applied to claim 12 above in further view of Murase et al. (US 2015/0311490).

1 With respect to claim 13, Blaser et al. does not disclose wherein the first cathode 2electrolyte diffusion material is characterized by a swelling ratio of greater than or about 5 when 3contacted by an electrolyte, and wherein the second cathode electrolyte diffusion material is 4characterized by a swelling ratio of greater than or about 2 when contacted by an electrolyte. 

Further, regarding limitations recited in claim 13 which are directed to specific properties (swelling ratio) of  the first cathode 2electrolyte diffusion material, it is noted that Blaser discloses that the first cathode 2electrolyte diffusion material 34 includes a flexible material and a conductive material wherein the flexible material is a binder including PVDF binders [0003], therefore the first cathode 2electrolyte diffusion material 34 of Blaser is substantially the same as the first cathode 2electrolyte diffusion material of claim 13, and it therefore will inherently display recited properties. See MPEP 2112.

A reference which is silent about a claimed invention’s features is inherently anticipatory is the missing feature is necessarily present in that which is described in the reference. In re Robertson, 49 USPQ2d 1949 (1999). Where the claimed and prior art are identical or substantially identical in structure or composition or are produced by 

Murase et al. discloses a battery cell comprising: 
2an anode current collector; [0065-0071]
3a cathode current collector; [0065-0071]
 4a separator [Abstract; 0012]; 
5an anode active material disposed between the anode current collector and the 6separator [0065-0071];
13an adhesive layer (second cathode electrolyte diffusion material) disposed between the cathode 14active material and the separator.  [0065-0071; Abstract; 0016; 0025-0027; 0034-0036]
wherein the adhesive layer (second cathode electrolyte diffusion material)  is 4characterized by a swelling ratio of greater than or about 2 when contacted by an electrolyte. [Table 1]


Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the battery cell of Blaser et al. to include a second cathode electrolyte diffusion material characterized by a swelling ratio of greater than or about 2 when contacted by an electrolyte, as disclosed in Murase et al., in order to allow for enhanced bonding strength while not compromising ionic conductivity and maintaining good cycle and rate characteristics [0016]



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chu et al. US 2014/0178753

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRAN QURAISHI AKHTAR whose telephone number is (571)270-7589. The examiner can normally be reached Monday-Friday 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/KIRAN QURAISHI AKHTAR/Examiner, Art Unit 1723